Notice of Pre-AIA  or AIA  Status
 	The present application 16/797,835, filed on 2/21/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment

Claims 1,3-7,9-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 7/18/2022
Drawings
The Drawings filed on 2/21/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020; 10/21/2021; 3/15/2021 is in compliance with the provisions of 37 CFR 1.97, PTOL-1449 mailed on 5/10/2022.




35 USC § 101
In view of applicant’s amendment (filed on 7/18/2022), the rejection under         35 USC § 101 as set forth in the previous office action is hereby withdrawn.
35 USC § 112
In view of applicant’s amendment (filed on 7/18/2022), the rejection under         35 USC § 112 as set forth in the previous office action is hereby withdrawn

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered, for examiner’s response, see discussion below:
a) 	At page 11, claim 1, applicant argues:
	Applicant does not understand that Tiruveedhula includes in a definition of machine learning task an identifier of at least one data source of a first remote computing system
Examiner’s response:
	As to the argument (a), As best understood by the examiner the prior art of Tiruveedhula is directed to analytics service with virtual assistant interface, particularly analytics service trains a machine learning model (Abstract, line 1-3, fig 1, element 114 – machine learning model) that identifies various tasks from the data sources for example as shown in fig 1, and data sources corresponds to Tiruveedhula fig 1, element 122.  The prior art of Tiruveedhula specifically teaches machine learning model performs and/or executes tasks including generate function, output label, classification, categorization and like(Tiruveedhula: 0038-0039).  The prior art of Tiruveedhula strongly supports machine learning model implemented in a cloud network environment (fig 7, 0103, 0109 cloud network including SaaS, PaaS, Iaas.  The prior art of Tiruveedhula supports various machine learning operation tasks such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning including remote computing and like para 0040,line 1-4,
b) 	At page 11-12, claim 1, applicant argues:
	Mustafi as providing the subject matter of amended , Mustafi only appears to describe providing a link to an external object, not annotating ………..
Examiner’s response:
	As to the above argument (b), as amended claim 1, newly cited reference - teaches neural network model using annotated training data i.e, send the selected item for annotation and receive a corresponding additional annotated item to add to the annotated training data in a virtual system (Abstract), because Zlotnick supports computing resources including physical and virtual resources, artefact may corresponds to Zlotnick’s annotated, unannotated data.  – Zlotnick teaches annotation prioritizer using automated machine learning technique, where annotation prioritize including feature selection in processing annotations (Zlotnick: 0015,0018, fig 1). Prior art of  Zlotnick teaches annotator module that receives annotated items to added to the annotate d training data that is used to train the neural network to perform various machine learning tasks in virtual server computing resources as detailed 0015,0018,     fig 3, 0056, 0061, fig 5

 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine automated selection of data for annotation particularly annotated training data to generate feature and receive a corresponding additional annotated items added to the annotated training data of Zlotnick into analytics service with virtual assistant interface supporting machine learning model of Tiruveedhula because both Tiruveedhula, Zlotnick directed to trained machine learning model (Tiruveedhula: Abstract; Zlotnick: 0015,0027 – automated machine learning techniques) and both Tiruveedhula, Zlotnick supports trained machine learning model in a cloud environment (Tiruveedhula: 0026; Zlotnick: 0034-0035)  and they both Tiruveedhula, Zlotnick are from the same field of endeavor.  Because both Tiruveedhula, Zlotnick teaches trained machine learning model, it would have been obvious to substitute and/or modify one method with other particularly train a neural network model of Zlotnick using annotated training data i.e., generate set of values corresponding to the annotated training data for features in the selected feature vector, while receiving additional annotated item to the annotated training data in order to improve quality and reliability of the automated annotation generation of trained data (Zlotnick: Abstract, 0004)
	Examiner applies above arguments to claims19-20, and claims 3-7,9-18,21-22 depend from claim 1, 19.




Statutory Review under 35 USC § 101
Claims 1,3-7,9-18 are directed to A system configured to sync data from a first computing system to a second computing system,  have been reviewed.
 	Claims 1-18 appear to be statutory, as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0114-0115, 0126, fig 12  of the applicant’s specification referring to physical processor cores

Claim 19-22 is directed  a method and have been reviewed.
 	Claim 19 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Claim 20 is directed  to one or more computer-readable storage media storing:
computer-executable instructions that, when executed, have been reviewed
 	Claim 20 appears to be statutory, as computer-readable storage media storing executable instructions (specification: 0114-0115, 0126) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (specification 0126 says non-transitory).






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4,6 (as amended 7/18/2022)  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, it is unclear, “wherein the ….virtual data model comprises (1) , because amended independent claim 1, suggesting (1) multiple places, for compact prosecution, examiner assumed, treated (1) may be referring to the limitation “when the at least one artefact of the virtual data model………

As to claim 4, it is unclear, “wherein the ….virtual data model comprises (2) , because amended independent claim 1, suggesting (2) multiple places, for compact prosecution, examiner assumed, treated (2) may be referring to the limitation “when the at least one data artefact of the virtual data model comprises an annotation………..
Appropriate correction required.



As to claim 6, it is unclear, wherein the annotation indicating …… from the first remote computing system to the computing system, for compact prosecution, examiner assumed, treated computing system(s) for example are in a network and/or cloud network environment (Tiruveedhula: fig 7,0103,0108; Zlotnick: fig 3, element 318)




















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-7,9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiruveedhula, US Pub.No. 2021/0042657 filed Aug,2019 in view of Zlotnick US Pub.No. 2021/0117775 filed on Oct,2019

As to claim 1, 19-20, Tiruveedhula teaches a system which including “ A computing system comprising: (fig 7 – Tiruveedhula teaches computer system)
 	“memory” (fig 7, element 706, 0095);
 	“one or more hardware processing units coupled to the memory” (fig 7, element 706;708, 0095-0096) and
 	“one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: ” (fig 7, 0092, 0095-0096):
	“at the computing system, defining a machine learning task to provide a definition of the machine learning task, the machine learning task using training data located on one or more remote computing system” (fig 1, Abstract, element 113-114,0052,0109 – Tiruveedhula teaches machine learning model used in executing learning task workflow in a remote and/or cloud network enverionment)
 	“at the computing system, (fig 1, element 100)  including in the definition of the machine learning task (Tiruveedhula : fig 1-2 machine learning model used on executing workflow tasks) an identifier for at least one on a first remote computing system” (Tiruveedhula: fig 1-2, 0109, Abstract, fig 1, 0038-0039, 0040,0103 – Tiruveedhula teaches machine learning model associated with the strategy target, particularly machine learning engine element 113 performs one or more machine learning operations and/or tasks, further Tiruveedhula teaches machine learning engine trains a machine learning model element 114 as shown in fig 1 particularly performs desired operations such as labeling, classifying, categorizing inputs and like.  The prior art of Tiruveedhula strongly supports machine learning model implemented in a cloud network environment (fig 7, 0103, 0109 cloud network including SaaS, PaaS, Iaas.  The prior art of Tiruveedhula supports various machine learning operation tasks such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning including remote computing and like para 0040,line 1-4, while train machine learning models may be used in classification and/or categorization of data, it is noted that prior art of Tiruveedhula teaches data repository configured to store various data from data sources categorized as labeled, classified and/or categorized data element 118, in this case for example sales offers made to the users, note: labeled data may include many different kinds of data and data source corresponds to fig 1, element 122, para 0048
 	“at the computing system, sending a data request to the first remote computing system” (Tiruveedhula: fig 1-2, 0101);
 	“requests data from the one or more artefacts of the first remote computing system at least in part using the selection of data” (Tiruveedhula: 0034 – Tiruveedhula teaches virtual assistance interface that may receive data  using application programming interface processing data between users and analytics services in a network environment) ;
	“the first remote computing system determines that a change to data identified by the selection of data has occurred in at least one artefact of the one or more artefacts of the fist remote computing system and sends changed data to the computing system according to the change propagation technique” (Tiruveedhula: fig 5-6, 0078-0079, 0082-0084 – Thiruveedhula teaches user interface supporting various application interface programs along with virtual assistant in receiving , process and sending data to the user for example shopping application transmits the text response to the virtual assistant interface presents the response to the user device connected in a remote computing system that including record(s) to update the machine learning model as detailed in 0082-0084; ;
 	“at the computing system, receiving data for the at least one artefact of the virtual data from the first remote computing system” (fig 1, 0048, fig 4, virtual assistant -  Tiruveedhula teaches data sources from the third party analytics service configured to receive data in a network environment in order to machine learning model configured to provide different kinds of data based on different inputs and /or criteria in using analytics service element 112; the prior art of Thiruveedhula teaches virtual assistance in receiving and processing data for example text, voice, images and like);
 	“the first remote computing system processes the data request” (Tiruveedhula: fig 5-6, 0078-0079, 0082-0084),  
 	“at the computing system, processing at least a portion of the received data using a machine learning algorithm to provide a trained model” (fig 1, 0040, 0052 – Tiruveedhula teaches third-party analytics service element 112 train the machine learning model using labeled training data; It is further noted that Tiruveedhula teaches machine learning engine element 113 as such machine learning involves methods for automatically creating models from data, and machine learning algorithms are the “machine learning engines”, ie., machine learning algorithms that turn a data into a model, and machine learning algorithms such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning and like available depends on the nature of data in this case third-party data sources and computing resources as detailed para 0040,line 1-4
 	“at the computing system storing the trained model” (fig 1-2, 0042, 0052, element 204, 0062 – Tiruveedhula teaches analytics service trains a machine learning model using labeled training data operation as detailed in fig 2).
 	It is however, noted that Tiruveedhula does not disclose “a virtual data model”, “(1) an annotation indicating that data extraction using the at least one artefact of a virtual data model has been enabled, or (2) an annotation indicating a change propagation technique”
	(1) when the at least one artefact of the virtual data model comprises an annotation indicating that data extraction using the at least one artefact of the virtual data model has been enabled, “the first remote computing system processes the data request”, “determine that the annotation indicates that data extraction has been enabled, and; or
	(2) “when the at least one data artefact of the virtual data model comprises        an annotation indicating a change propagation technique, although the prior art of Tiruveedhula teaches machine learning model using training data  (Tiruveedhula:         fig 2) and receiving, processing and sending data via virtual assistant interface (Tiruveedhula: fig 2, fig 5-6).  Prior art of Tiruveedhula teaches data repository element 116 that stores file system, database, collection tables is identical to instant specification 0027 artefact and prior art suggests virtual assistant interface in the machine learning model as shown in fig 1 element 104,108
 	On the other hand, Zlotnick teaches “a virtual data model” (Zlotnick: fig 5 teaches virtual servers, virtual storage, virtual applications, in processing data grouped in one or more networks that including cloud environment) “(1) an annotation indicating that data extraction using the at least one artefact of a virtual data model has been enabled” (Abstract, - Zlotnick teaches neural network model using annotated training data i.e, send the selected item for annotation and receive a corresponding additional annotated item to add to the annotated training data in a virtual system, because Zlotnick supports computing resources including physical and virtual resources, artefact may corresponds to Zlotnick’s annotated, unannotated data)  or (2) an annotation indicating a change propagation technique” (Zlotnick: 0015,0018 – Zlotnick teaches annotation prioritizer using automated machine learning technique, where annotation prioritize including feature selection in processing annotations)
	“(1) when the at least one artefact of the virtual data model comprises an annotation indicating that data extraction using the at least one artefact of the virtual data model has been enabled” (Zlotnick : 0015,0018, fig 3, 0056, 0061, fig 5 – Zlotnick teaches annotator module that receives annotated items to added to the annotate d training data that is used to train the neural network to perform various machine learning tasks in virtual server computing resources as shown in fig 5); “determine that the annotation indicates that data extraction has been enabled” (0027,0031, fig 6, item annotator module) and; or
 	“(2) “when the at least one data artefact of the virtual data model comprises  an annotation indicating a change propagation technique” (Zlotnick: fig 2, 0031, 0029, 0070)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine automated selection of data for annotation particularly annotated training data to generate feature and receive a corresponding additional annotated items added to the annotated training data of Zlotnick into analytics service with virtual assistant interface supporting machine learning model of Tiruveedhula because both Tiruveedhula, Zlotnick directed to trained machine learning model (Tiruveedhula: Abstract; Zlotnick: 0015,0027 – automated machine learning techniques) and both Tiruveedhula, Zlotnick supports trained machine learning model in a cloud environment (Tiruveedhula: 0026; Zlotnick: 0034-0035)  and they both Tiruveedhula, Zlotnick are from the same field of endeavor.  Because both Tiruveedhula, Zlotnick teaches trained machine learning model, it would have been obvious to substitute and/or modify one method with other particularly train a neural network model of Zlotnick using annotated training data i.e., generate set of values corresponding to the annotated training data for features in the selected feature vector, while receiving additional annotated item to the annotated training data in order to improve quality and reliability of the automated annotation generation of trained data (Zlotnick: Abstract, 0004)



claim 2 (cancelled)

As to claim 3,  the combination of Tiruveedhula, Zlotnick disclosed “wherein the atleast one artefact  of the virtual data model comprises (1)” (Abstract, fig 1-2, 0046 – Tiruveedhulateaches data repository element 116 that stores file system, database, collection tables is identical to instant specification 0027 artefact).  It is however, noted that Zlotnick disclosed  “(1) when the at least one artefact of the virtual data model comprises an annotation indicating that data extraction using the at least one artefact of the virtual data model has been enabled” (Zlotnick : 0015,0018, fig 3, 0056, 0061, fig 5 – Zlotnick teaches annotator module that receives annotated items to added to the annotate d training data that is used to train the neural network to perform various machine learning tasks in virtual server computing resources as shown in fig 5); “determine that the annotation indicates that data extraction has been enabled” (0027,0031, fig 6, item annotator module)

As to claim 4, the combination of Tiruveedhula, Zlotynick disclosed “ wherein the atleast one artefact of the virtual data model comprises (2) (Zlotnick: fig 2, 0031, 0029, 0070).

As to claim 5 the combination of Tiruveedhula, Zloytnick disclosed “wherein the at least one artefact of the virtual data model specifies at least one attribute  (Tiruveedhula: 0063,0068) of at least one attribute of at least one artefact of the one or more artefacts that should be monitored for changes in a date or timestamp associated with values of the at least one attribute in the at least one artefact (Tiruveedhla: 0080-0081, fig 5, update ML model) 

As to claim 6 the combination of Tiruveedhula, Zloytnick disclosed “wherein the annotation indicating a change propagation technique specifies that change data capture should be used to propagate data changes from the first remote computing system to the computing system (Zlotnick: 0015,0018 – Zlotnick teaches annotation prioritizer using automated machine learning technique, where annotation prioritize including feature selection in processing annotations)

As to claim 7,  the combination of Tiruveedhula, Zloytnick disclosed “wherein the at least one artefact of the virtual data model is associated with at least one relational database artefact, and a trigger is placed on the at least one relational database artefact in response to the annotation indicating a change propagation technique” (Zloytnick: 0032,0034,0056)

As to claim 8, (cancelled)

As to claim 9, Tiruveedhula disclosed “wherein receiving data for the at least one artefact of the virtual data model comprises retrieving data from a queue maintained by the first remote computer system” (Abstract, fig 1, fig 5, 0047-0048).

As to claim 10, Tiruveedhula disclosed “wherein the queue is associated with a table tracking data read by the first computing system” (0046-0047)

As to claim 11, 21, Tiruveedhula disclosed “wherein the machine learning task is defined using a machine learning scenario, the machine learning scenario comprising the identifier for the at least one data artefact of the virtual data model and an identifier for a machine learning algorithm to be used to process data from the at least one artefact of the virtual data model” (fig 1-2,0041-0042- Tiruveedhula teaches machine learning engine trains a machine learning model element 114 as shown in fig 1 particularly performs desired operations such as labeling, classifying, categorizing inputs and like. machine learning algorithms are the “machine learning engines”, ie., machine learning algorithms that turn a data into a model, and machine learning algorithms such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning and like available depends on the nature of data in this case third-party data sources and computing resources as detailed para 0040,line 1-4)

As to claim 12, 22, Tiruveedhula disclosed “wherein the machine learning scenario further comprises an identifier for an inference processor to be used in analyzing results provided using the trained model” (fig 1-2, element 204 – Tiruveedhula teaches train machine learning mode using training data).

As to claim 13 Tiruveedhula disclosed “wherein the data is persisted on the computing system” (para : 0048, line 13-19, 0125) 
As to claim 14 Tiruveedhula disclosed , “wherein the data is used on the fly in the processing the at least a portion of the received data” (para: 0034, 0036, line 16-20).

As to claim 15 Tiruveedhula disclosed “wherein the data is not persisted by the computing system after using the data on the fly” (para: 0059-0060)

As to claim 16 Tiruveedhula  disclosed “ 	receiving second data for the at least one data source from the first remote computer system at a second time, the second data consisting of data changed as compared with the first data” (fig 1,0062-0063 – Tiruveedhula’s system may be used local or remote supporting distributed over multiple applications and/or machines.  Tiruveedhula also teaches user interface supporting virtual assistant interface application to receive data from data sources (fig 1) processing data to determine which product(s) data corresponding query matches (0034)

As to claim 17 Tiruveedhula  disclosed
 	“receiving a request to use the trained model, the request comprising input data” (fig 2, element 204);
 	“processing the input data using the trained model to provide a result” (0050-0051);
 	“returning the result in response to the request” (0039).

As to claim 18 Tiruveedhula  disclosed “wherein the request is received from the first remote computing system” (0026, fig 7).


Conclusion

The prior art made of record
a.  	US Pub. No.  2021/0042657 is directed to machine learning model using training data
b. 	US Pub. No. 	20210117775 is directed to annotation based on features generated during annotated training data	











			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154